Citation Nr: 0919874	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The RO has reported that the appellant served from March 1987 
to March 1990.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that in his VA-Form 9, Substantive Appeal, 
the appellant indicated that he wished to only appeal the 
issue of service connection for a left and right knee 
disability.  


FINDINGS OF FACT

1.  Any in-service knee problems resolved.  

2.  A left knee disability is not attributable to service and 
arthritis was not manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  

3.  A right knee disability is not attributable to service 
and arthritis was not manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A right knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in August 2006.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented a reason for his 
opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Findings

Private treatment records show that the appellant was hit by 
a car in October 1980.  Stressing the right knee revealed 
some instability of the lateral collateral ligament.  Some 
pain to the left knee was noted.  X-rays showed a fractured 
left clavicle, a displaced fracture of the left greater 
trochanter, multiple fractures of the pelvis without 
displacement and a fracture of the right fibular head.  The 
appellant's treatment consisted of admission to the hospital 
for observation and treatment.  

Service treatment records show that the lower extremities 
were reported normal in the enlistment examination conducted 
in December 1986.  A motor vehicle accident at age 15 broken 
leg, collar bone and pelvis were noted.  At that time, the 
appellant denied a history of tricked or locked knee.  

In early March 1989, the appellant reported bilateral knee 
pain starting three weeks earlier.  A provisional diagnosis 
of recurrent knee pain of unclear etiology was given.  It was 
noted that the appellant was a POL worker and that his job 
required heavy lifting.  Examination showed a slight 
bilateral antalgic gait, mild swelling over the patella 
tendon regions bilaterally and negative patella compression.  
There was an assessment of bilateral patellar tendonitis 
(jumper's knee).  That same day, recurrent episodes of 
swelling of both knees three times a week was noted.  Mild 
crepitus left patella only, normal gait, stable joint and 
full range of motion were noted.  There was no swelling or 
erythema.  A normal exam was noted at that time.  

An assessment of bilateral patellar tendonitis was reported 
in April 1989.  In mid April 1989, the appellant reported 
that his knee pain was slightly less.  Mild antalgic gait and 
mild crepitus/tenderness patella tendon and infrapatella 
regions were noted.  Bilateral patellar tendonitis was 
assessed.  Resolving bilateral patellar tendonitis was noted 
in late April 1989.  

The appellant was placed on physical profile for knee pain in 
April and May 1989.  In early May 1989, resolving bilateral 
infrapateller tendonitis was noted.  In July 1989, the 
appellant reported infrequent pain over the patellar tendon, 
much less than before.  He had a normal gait and mild 
tenderness of the patellar tendon.  An assessment was given 
of resolving patellar tendonitis bilateral.  An August 1989 
bone scan revealed that stress changes to the left medial 
knee compartment were present.  In August and September 1989, 
bilateral shin splints were noted.  

In the examination of November 1989, the lower extremities 
were reported abnormal.  The right knee was reported as 
stable and bilateral mid distal tibial shaft tenderness and 
negative swelling were noted.  Bilateral shin splints and 
right knee pain were diagnosed.  The appellant denied a 
history of tricked or locked knee but reported chronic 
bilateral shin splints.  

In February 2006, the appellant reported leg and knee pain.  
He reported having knee tendonitis and shin splints in 
service.  He asserted that his knee hurts more lately because 
he was walking more.  Later that month, he complained of 
bilateral knee pain and stated that he believed it started in 
service.  

The appellant was afforded a VA compensation and pension 
examination in August 2007, during this examination it was 
noted that the appellant developed pain in both knees with 
running in physical training with no direct injury and no 
knee surgery.  Pain was noted to be 1/10 with stiffness, 
swelling and heat.  Random pain 8/10 was noted with prolonged 
walking and climbing stairs.  The appellant was diagnosed 
with degenerative joint disease of the right knee and 
retropatellar pain syndrome of the left knee.  The examiner 
opined that it is less likely than not that the current 
findings are related to service.  He noted that review of the 
records shows no complaints of or treatment for any knee 
problems from the time of discharge to this exam.  He noted 
that the appellant reported that he had pain but was not seen 
for same.  It was noted that the examiner reviewed the 
appellant's C-file.  

Via various statements that appellant has maintained that he 
acquired tendonitis in service and that his knees hurt daily.  
He has reported that his left and right knee problems prevent 
him from performing certain functions at his job and prevent 
him from working certain jobs.  

        Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis , may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable as it has not been claimed 
that the disability was incurred while engaging in combat.

					Analysis 

The appellant has appealed the denial of service connection 
for a left and right knee disability.  After review of the 
record, the Board finds against the appellant's claim.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted.  In this regard, the 
Board notes that the record shows that the appellant has a 
left and right disability.  The Board notes that the 
appellant was diagnosed with degenerative joint disease of 
the right knee and retropatellar pain syndrome of the left 
knee in August 2007.  Although the record shows that the 
appellant has  such disabilities, the Board finds that the 
more persuasive evidence of record shows that the appellant's 
disabilities are not attributable to service.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes the fact 
that the appellant complained of bilateral knee pain during 
service.  A provisional diagnosis of recurrent knee pain of 
unclear etiology was given in March 1989 and bilateral 
patellar tendonitis was diagnosed in April 1989.  We have 
also considered the report of abnormal lower extremities 
 at separation, the notation of right knee pain at separation 
and the appellant's reports of continued knee pain since 
service.  The Board has considered such evidence in 
conjunction with all the evidence of record.  

However, the Board is also presented with convincing negative 
evidence.  The Board notes that although bilateral patellar 
tendonitis was diagnosed in April 1989, resolving bilateral 
patellar tendonitis was noted in late April 1989 and May 
1989.  The separation examination of November 1989 revealed 
abnormal lower extremities but the right knee was reported as 
stable and negative swelling was noted.  The August 2007 VA 
examiner had an opportunity to review the file and render an 
opinion.  After review of the record, the examiner reached 
the conclusion that it is less likely than not that the 
current findings are related to service.  The examiner's 
opinion was based on a review of the records which show no 
complaints of or treatment for any knee problems from the 
time of discharge until that time.  The opinion is consistent 
with historical record.  The Board believes that from time to 
time, the appellant had knee pain after service; however, as 
the record shows the appellant separated from service in 1990 
but the earliest mention of knee complaints since service is 
in February 2006, 16 years after service.  As such, the Board 
notes that arthritis was not manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  

The Board is mindful that private treatment records show that 
the appellant was injured when hit by a car in October 1980 
and at that time stressing the right knee revealed some 
instability of the lateral collateral ligament.  Some left 
knee pain was also noted at that time.  However, the service 
treatment records show that the lower extremities were 
reported normal in the enlistment examination conducted in 
December 1986 and the appellant denied a history of tricked 
or locked knee.  Also, the separation examination in November 
1989 reported that the right knee was stable and the 
appellant denied a history of tricked or locked knee.  We 
conclude that chronic knee disability did not preexist 
service and that the appellant is presumed sound and was 
sound.  As such, there is no need to rebut the presumption of 
soundness.  

While the evidence of record shows that the appellant has a 
left and right knee disability, the Board finds that the more 
probative evidence shows that his current disability is not 
attributable to service.  The Board acknowledges that the 
appellant was seen during service for knee complaints.  
However, there has been no reliable showing of continuity of 
symptomatology.  As such, the record tends to establish that 
the in service manifestations resolved.  In reaching this 
determination, the record reflects that the in-service 
diagnosis of tendonitis has never been substantiated at any 
time post service.  Rather, the VA examiner established 
normal tendons and entered different diagnoses.  The 
appellant's attempt to continue the diagnosis of tendonitis 
is far less probative than the opinion of the medical 
professional.  To the extent that the appellant asserts that 
there has been continuity of symptomatology since service, 
such assertions are inconsistent with the record and are not 
credible.  In this case, the appellant attributes his 
disability to service.  However, the Board may discount lay 
evidence when such discounting is appropriate.  As fact 
finder, the Board is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's claim that his left and right 
knee disability is attributable to service to be less 
credible than the 16 year gap between separation and the 
first mention of knee complaints, and the August 2007 VA 
examiner opinion that it is less likely than not that the 
current knee findings were related to service.  Although he 
is competent to report continuing symptoms, such reports are 
far less convincing than the other evidence.  

The Board finds that service connection for a left and right 
knee disability is not warranted.  The preponderance of the 
evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  









ORDER

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


